

117 HR 2427 IH: NFA Modernization Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2427IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Raskin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to increase the transfer tax on certain firearms, and for other purposes.1.Short titleThis Act may be cited as the NFA Modernization Act of 2021.2.Increase in transfer tax on certain firearms(a)In generalSection 5811(a) of the Internal Revenue Code of 1986 is amended by striking $200 and inserting $300.(b)Inflation adjustmentSection 5811 of Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: (d)Inflation adjustmentIn the case of a transfer in a calendar after 2022, the $300 amount in subsection (a) shall be increased by an amount equal to—(1)such dollar amount, multiplied by(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof. .(c)Effective dateThe amendments made by this Act shall apply with respect to transfers after December 31, 2021.3.Trust Fund(a)EstablishmentSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.Gun violence prevention trust fund(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Firearms Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).(b)Transfers to Trust FundThere are hereby appropriated to the Trust Fund each year an amount equal to the increase in net revenues received in the Treasury attributable to the amendments made by the NFA Modernization Act of 2021.(c)ExpendituresAmounts in the Trust Fund shall be available to the Attorney General, as provided in appropriation Acts, only as follows:(1)Fifty percent for the purpose of funding gun violence prevention initiatives of the Bureau of Alcohol, Tobacco, Firearms, and Explosives.(2)Fifty percent for the purpose of funding gun violence prevention initiatives of the Office of Justice Programs..(b)Clerical AmendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Gun violence prevention trust fund..